424 F.2d 1055
UNITED STATES of America, Appellee,v.Manuel GONZALES, Appellant.
No. 24897.
United States Court of Appeals, Ninth Circuit.
April 16, 1970.

William N. Fielden, La Jolla, Cal., for appellant.
Harry D. Steward, U.S. Atty., San Diego, Cal., for appellee.
Before CARTER, WRIGHT and KILKENNY, Circuit Judges.
PER CURIAM:


1
Gonzales was convicted by a jury for violation of 21 U.S.C. 176a, conspiring to smuggle marihuana into the United States.  Following sentence, he appeals.


2
Gonzales claims that 176a violates his constitutional privilege against self-incrimination.  No record was made below to support this claim.


3
Section 176a, in prohibiting smuggling marihuana into the United States, does not violate a defendant's privilege against self-incriminaton.  Witt v. United States, (9 Cir. 1969) 413 F.2d 303; McClain v. United States, (9 Cir. 1969)  417 F.2d 489; United States v. Scott, (9 Cir. 1970)425 F.2d 55; Plascencia-Plascencia v. United States, (9 Cir. 1970), 423 F.2d 802; United States v. Simon, (9 Cir. 1970), 424 F.2d 1049.


4
The same rule would apply to a charge of conspiracy to smuggle marihuana.  There is no merit to the contention.


5
Gonzales next claims error where a juror submitted a question to the court and the court asked several questions of a witness.  This was not error.


6
Judgment affirmed.